DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a system or method for monitoring a condition of a pan line associated with a longwall mining system comprising, among other things, a plurality of pan segments arranged in a successive manner such that adjacently located pan segments are moveably coupled by an interconnecting joint; an underside of each pan segment configured to define an opening therein, the opening having an axis generally parallel to a plane of the associated pan segment; a fiber optic shape sensing system having: a fiber optic cable disposed along the plurality of pan segments and located within the opening of each pan segment; and identifying a position of each pan segment based on the detected shape of the fiber optic cable; and determine if a fault exists in the interconnecting joint between the adjacently located pan segments based on the identified positions of respective ones of the adjacently located pan segments.
	The closest relevant prior art of record, Friend et al. (U.S. PG Pub. # 2016/0116633 A1), teaches a system for determining a position of conduit based on a shape of an optical fiber (par. 0041) but fails to teach or suggest the optical fiber being located in the pan segments as claimed.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHAD H SMITH/Primary Examiner, Art Unit 2874